DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on September 14, 2022  is acknowledged.
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 14, 2022.
Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 8, the recited “a total”, as opposed to “the total”, is indefinite because there is a question or doubt as to whether the recited content is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.	
In claim 1, the confusing “corrected heat of fusion” recitation is not understood.
In claim 9, the recited “a content”, as opposed of “the content”, is indefinite because there is a question or doubt as to whether the recited content is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 102(a1 and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2017/191269 A1 (Takamasa).
Takamasa discloses a polyamide resin composition comprising:
30 to 79.7 wt.% polyamide derived from at least one diamine and at least one aromatic dicarboxylic acid inclusive of PA 6T/6I having a melting point of 325 ˚C and PA 6T/66 having a melting point of 310 ˚C (meets Applicants’ polyamide resin (A) and content thereof);
0 to 10 wt.% different polyamide inclusive of amorphous polyamides (meets Applicants’ optional polyamide resin (B) and content thereof);
20 to 55 wt.% fibrous reinforcing agent (meets Applicants’ fibrous filler (D) and content thereof);
0.2 to 2.0 wt.% azine dye such as nigrosine (meets Applicants’ nigrosine light-transmitting pigment (C) per [0091] and content thereof); and
0.1 to 3.0 wt.% heat stabilizer (not precluded from present claims),
(e.g., abstract, pp. 5-7, Tables 1-4, examples, claims).
As to claim 1, inasmuch as Takamasa’s exemplified compositions meet the present claims, both in terms of the types of materials added and their contents, it is reasonably believed that they would inherently possess the same properties because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112). The onus is shifted to applicants to establish that the presently claimed product is not the same as or obvious from that set forth by Takamasa.
	As to claims 2-5, Takamasa’s exemplified PA 6T/6I and PA 6T/66 (Table 1)  meet the claimed diamine and dicarboxylic acid unit requirements.
	As to claim 6, Takamasa’s exemplified PA 6T/6I (Table 1) meets the claimed diamine and dicarboxylic acid unit requirements.
	As to claims 7 and 8, the polyamide (B) is optional and not required.
	As to claim 9, Takamasa’s exemplified compositions meet the claimed fibrous filler content.
	As to claim 10, Takamasa’s compositions are suitable for welding.  Case law holds that if the prior art fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, that said preambular statement is of no significance to claim construction. The intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See MPEP.§ 2111.01.
	Takamasa anticipates the above-rejected claims in that the exemplified compositions meet the requirements of the present claims when polyamide (B) is not present.  In the alternative, it would have been within the purview of Takamasa’s inventive disclosure, and obvious to one having ordinary skill in the art, to further include an amorphous polyamide (B) for its expected additive effect.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANA L. WOODWARD/Primary Examiner, Art Unit 1765